                            EXHIBIT K




Case 3:20-cv-00436 Document 1-11 Filed 05/21/20 Page 1 of 2 PageID #: 67
a




                                                                 132M
                                                                Followers



Taylor Swift
Lover out now
taylorsw*ift.-Ink.:- t0-'~-over               :
                                                                 m




Followed:utiffan o                                    krianya, kbee
                                        ...   . ..
                                  ::_. y...~ :::::;
and   92  t  o
                                  ...
                                              ....
                                              .

                     ..   .   .




      Case 3:20-cv-00436 Document 1-11 Filed 05/21/20 Page 2 of 2 PageID #: 68
